ON APPLICATION FOR REHEARING
The application for rehearing filed by The Dow Chemical Company is granted for the limited purpose of amending the assessment of appellate costs. Our opinion assessed all costs of appeal, which total $187,702.52, to The Dow Chemical Company. After further consideration, we find that allocation to be inequitable. William W. Goodell, Jr., presented five assignments of error of limited scope, The Dow Chemical Company presented two assignments of error on the merits, and the Robichaux plaintiffs presented thirty-one assignments of error. All of the assignments were found meritless and the trial court’s judgment was affirmed in its entirety. Pursuant to our discretionary authority under Louisiana Code of Civil Procedure article 2164, we assess 10,000 of the appeal costs to William W. Goodell, Jr. and divide the balance equally between the Ro-bichaux plaintiffs and The Dow Chemical Company. This is consistent with the trial court’s division of the estimated costs of appeal, which was not objected to by the parties.
PETTIGREW, J. dissents.